PER CURIAM.
Upon petition filed initially in this court by petitioner Harvey Leon Prater, we issued an Order to Show Cause to respondent Wainwright as the official custodian of petitioner who is serving a term of imprisonment in a state road prison, pursuant to a judgment of conviction of a criminal offense after trial in the Manatee County Court of Record.
The petition for the writ alleges facts which, if true, would entitle petitioner to a full appellate review of his conviction by habeas corpus, on the authority of Baggett v. Wainwright.1 Respondent has filed his response to the Order to Show Cause, admitting matters of record concerning the conviction but denying all other salient facts alleged and relied upon by petitioner, thus crystallizing the factual issues as to whether petitioner was wrongfully denied his right of direct appeal.
Accordingly, in view of the foregoing and upon authority of the foregoing cases, the Honorable Robert E. Hensley, a Circuit Judge of the 12th Judicial Circuit of Florida, is appointed a Commissioner to take such testimony and receive such evidence as may be deemed proper or necessary as to petitioner’s allegations and thereafter with all convenient speed report the same, together with his findings and recommendations, to this court.2
LILES, A. C. J., and MANN and Mc-NULTY, JJ„ concur.

. (Fla.1969), 229 So.2d 239. See, also, Powe v. State (Fla.1968), 216 So.2d 446.


. See O’Hara v. Wainwright (Fla.App.2d 1970), 233 So.2d 429.